Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Adrian Lemont McFadden appeals the district court’s orders accepting the recommendations of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McFadden v. Davis, No. 1:06-cv-00483-JAB-WWD, 2008 WL 4191011 (M.D.N.C. Sept. 3, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.